Allowable Subject Matter
	Claims 16 - 26 are allowed.
	The following is an examiner’s statement of reasons for allowance. There is no teaching or suggestion in the art of a hybrid gaming system comprising a wagering game and a virtual world skill-based game, wherein the wagering game outcome is simultaneously linked with the virtual world skill-based game. 
	The claims are directed towards managing a game or organizing human activities which have been identified by the courts as abstract ideas. However, the claimed gaming system as amended yields a specialized device distinguishable from a general-purpose computer. More specifically the claims are drawn towards a hybrid type, comprising a wagering game and a video game, wherein the outcomes of both games are simultaneously linked to each other. In other words, the claims are geared towards a console game such as “Call of Duty” and a wagering game such as a slot machine, wherein the results/outcomes are linked together, wherein the player may win a monetary award. Recitation of such a gaming machine, in contrast to a gaming machine as originally claimed, was deemed to impose significantly more i.e., meaningful limitations, on any alleged underlying abstract idea. Thus, considering the total disclosure, the gaming machine now claimed narrows the claims to only refer to a highly specialized device with functionality required in the technological and largely regulated field of gaming. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.M.T/Examiner, Art Unit 3714                                                                                                                                                                                                        
/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715